Citation Nr: 0207141	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-08 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether there was clear and unmistakable error in March 
1985, February 1987, and February 1994 rating decisions which 
denied service connection for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than September 
6, 1995 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from July 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Washington, 
D.C. Department of Veterans Affairs (VA) Regional Office 
(RO). 

The issue of entitlement to an effective date earlier than 
September 6, 1995 for the grant of service connection for 
PTSD was previously before the Board December 2000.  At that 
time the Board determined that the issues of whether there 
was clear and unmistakable error in March 1985, February 
1987, and February 1994 rating decisions were intertwined 
with the earlier effective date issue and had to be 
adjudicated by the RO.  

In a January 2002 supplemental statement of the case the RO 
informed the appellant that his claims for clear and 
unmistakable error in the prior rating actions were denied.  
He was also informed of the appropriate law and regulations.  

Although the January 2002 supplemental statement of the case 
was issued prior to a receipt of a notice of disagreement, 
the Board construes the statements from the representative 
dated in March and May 2002 as satisfying the notice of 
disagreement and substantive appeal requirements as set forth 
in 38 C.F.R. § 20.200 (2001).  Thus the issues as to whether 
there was clear and unmistakable error in March 1985, 
February 1987, and February 1994 rating decisions are 
properly before the Board for appellate consideration.



FINDINGS OF FACT

1.  Rating decisions dated in March 1985, February 1987, and 
February 1994 denied service connection for PTSD.  The 
appellant was notified of these decisions and of his 
appellate rights.  He did not appeal these rating 
determinations. 

2.  The March 1985, February 1987, and February 1994 rating 
decisions were reasonably supported by the evidence then of 
record, and were consistent with VA law and regulations then 
in effect.

3.  Received on September 6, 1995 was the appellant's 
reopened claim for service connection for PTSD. 

4.  In December 1995 the RO granted service connection for 
PTSD and correctly assigned an effective date of September 6, 
1995, the date of receipt of the reopened claim.


CONCLUSIONS OF LAW

1.  The March 1985 rating decision, which denied service 
connection for PTSD, is not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C. 4005); 38 C.F.R. §§ 3.104, 3.105 (1985)

2.  The February 1987 rating decision, which denied service 
connection for PTSD, is not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C. 4005); 38 C.F.R. §§ 3.104, 3.105 (1987)

3.  The February 1994 rating decision, which denied service 
connection for PTSD, is not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A.  § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.105 (1994).

4.  The criteria for an effective date prior to September 6, 
1995 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  

In this regard the statement of the case and the supplemental 
statements of the case informed the veteran of the evidence 
needed to substantiate his claim and the appropriate law and 
regulations.  Also, in a December 2001 conference report a 
Decision Review officer indicated that the VCAA had been 
explained to the appellant in its entirety and he had no 
additional evidence to submit. 

A review of the claims folder case indicates that the RO has 
obtained all pertinent post service medical records 
identified by the veteran and in view of the nature of the 
claim a current VA examination would serve no useful purpose.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  

Factual Background

The service medical records show that the appellant was 
referred for psychiatric evaluation in April 1970 due to 
negative attitude.  No psychiatric diagnosis was indicated.  
He was referred to the dispensary in March 1972 due to a long 
list of infractions.  The assessment was immature 
personality, mild. 

The veteran's DD 214 showed that he was awarded the Vietnam 
Service Medal.  His MOS was a motor vehicle operator.

The appellant filed his initial claim for service connection 
for psychiatric disorder in July 1984.  In his Application 
For Compensation Or Pension, VA Form 21-8940, the appellant 
indicated that service connection was sought for stress and 
depression, which began during his tour of duty in Vietnam.  

The appellant underwent a VA examination in November 1984.  
The examiner indicated that examination showed no mental 
disorder, and that a diagnosis of PTSD could not be 
confirmed.  An assessment of atypical personality disorder 
(Axis II) was noted.  The examination report shows it was 
reviewed in January 1985 by a second physician and was deemed 
adequate for rating purposes.

In a March 1985 rating decision the RO denied service 
connection for PTSD.  At that time the RO determined that 
there was no objective evidence of the claimed disorder shown 
on examination to establish entitlement.  The appellant was 
notified of this determination and of his appellate rights by 
letter dated in March 1985.  He did not appeal this decision.

In September 1986, the representative made reference to the 
March 1985 denial and requested the RO to reconsider its 
previous denial of service connection for PTSD.  

A December 1986 private medical statement is to the effect 
that the physician initially saw the veteran in July 1984 for 
emotional problems.  It was noted that the appellant reported 
the onset of his symptomatology in 1970, following his return 
from service in the Republic of Vietnam.  The appellant 
reported emotional problems characterized by occasional 
visual hallucinations, fugue states, and difficulty in 
relating to others. 

In a December 1986 statement the representative requested 
that the veteran's claim for PTSD 

In his assessment, the physician indicated that, based upon 
the history provided by the appellant, the appellant 
apparently became disabled following his tour of duty in 
Vietnam, and continued to experience disabling 
symptomatology.  A diagnosis was not provided.  By rating 
action dated in February 1987, the RO determined that new and 
material evidence sufficient to reopen the claim had not been 
presented.  The claim was denied, and the appellant was 
notified of this adverse determination and of his appellate 
rights by letter dated in February 1987.  He did not appeal 
this decision.

In correspondence, received in November 1991, the appellant 
indicated his belief he suffered from PTSD and requested the 
RO to re-evaluate his claim.  He indicated that he had no 
hospital records to confirm that his situation had gotten 
worse.  By letter, dated in May 1992, the RO requested the 
appellant to provide a statement regarding his claimed in 
service stressors, and to provide evidence or information 
pertaining to psychiatric treatment he received.  In May 
1992, the appellant submitted copies of invoices for 
psychotherapy sessions conducted in July and August 1984 for 
consideration.  He indicated that he was involved in other 
group therapy sessions through the Veterans Outreach Center.  
Efforts by the RO to obtain these records were unsuccessful.  
The appellant was notified regarding this circumstance and 
requested him to obtain these records.  These records were 
not provided by the appellant.  Service personnel records 
were also received during this period.  These records reflect 
the appellant served in Vietnam from June 1969 to January 
1970.  His specialty was a motor vehicle operator.  He was 
assigned to the 3rd Transportation squadron at Ben Hoa Air 
Base.  He was awarded the Vietnam Service Medal and the 
National Defense Service Medal.

In a July 1992 statement, the appellant recounted stressful 
events during service, which included rocket and motor 
attacks.

The record reflects that the appellant was scheduled for VA 
examination in February 1993, but failed to appear for the 
examination.

A private medical statement from the appellant's physician, 
dated in July 1993, generally recounted stressful experiences 
the appellant reported that occurred during service.  It was 
the physician's impression that the appellant had become 
disabled as a result of his Vietnam service.  The physician 
did not provide a diagnosis.  The physician noted that he was 
unable to predict with certainty when, or if, the appellant's 
condition would allow him to become gainfully employed for 
more than a temporary period.  

The RO, in a February 1994 rating decision, continued its 
denial of service connection for PTSD.  This determination 
was predicated upon a finding that there was no confirmed 
diagnosis of PTSD.  In this context, it was noted that the 
appellant had failed to report for VA examination to 
establish a confirmed diagnosis of PTSD.  The appellant was 
notified of this determination and his appellate rights by 
letter dated in March 1994.  He did not appeal this rating 
determination.

Received on September 6, 1995 was a statement from the 
appellant in which he expressed his desire to amend his claim 
to add PTSD.  The record discloses the appellant underwent VA 
examination in October 1995.  The medical examination report 
notes a diagnostic impression of PTSD related to the 
appellant experiences in Vietnam (Axis I).  The appellant was 
referred to the PTSD clinic for evaluation to determine an 
appropriate treatment course.

In a December 1995 rating decision, the RO granted service 
connection for PTSD.  It was determined that a finding of 
participation in stressful episodes was supported by the 
appellant's military occupational specialty (MOS) in addition 
to his record of service awards.  Further, it was noted that 
a clinical diagnosis of PTSD was confirmed on VA examination 
and shown to be related to the appellant's military service.  
The assigned rating evaluation of 30 percent under Diagnostic 
Code 9411, effective from September 6, 1995, the date of 
receipt of the claim.  The record reflects that this rating 
evaluation was later increased to 100 percent by rating 
decision dated in November 1996, effective from September 6, 
1995.

In October 1996 a hearing was held at the RO and in October 
2000 a hearing was conducted by the undersigned member of the 
Board sitting at Washington, D.C.  In the context of his 
personal hearing testimony, and his statements, the appellant 
asserts that an effective date prior to September 6, 1995 is 
appropriate since the symptomatology upon which the diagnosis 
of PTSD was made has persisted since service.  He further 
contends that clinical findings were misdiagnosed by the VA.  
The appellant contends that there was clear and unmistakable 
error in earlier rating decisions.  He states that he 
submitted correspondence concerning his PTSD to the RO almost 
yearly and that he is not responsible for lost documents.  
The representative during the October 2000 hearing indicated 
that a 1986 document submitted by the service organization 
might be considered a notice of disagreement.

Clear and Unmistakable Error

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 310 (1985, 1987); 38 U.S.C.A. § 1110 (West 1991).

38 C.F.R. § 3.304(f) (1994) provides that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error (CUE).  38 U.S.C. 4005; 
38 C.F.R. § 3.105 (1985) (now 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)(1994).

Under the laws administered by the VA, previous 
determinations which are final and binding, including 
decision of service connection and other issues, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 1991).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error." It the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
Therefore, the essence of a claim of CUE is that it is a 
collateral attack on an otherwise final rating decision by 
the RO.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 
1994).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-part test to 
determine whether clear and unmistakable error is present in 
a prior determination: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; 2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Initially, the Board notes that the veteran indicated that he 
believed he sent letters yearly regarding his claim for 
service connection for PTSD and was not responsible for 
missing documents.  In this regard he did not identify any 
specific document that was missing and there is no 
correspondence from him of record which could be construed as 
a timely notice of disagreement relative to the rating 
decisions in issue.  The representative has made reference to 
a 1986 statement from the service organization as being a 
possible notice of disagreement.  However, the September 1986 
statement was received more than a year following the March 
1985 rating notification and the language demonstrates that 
the representative was attempting to reopen the veteran's 
claim.  The December 1986 statement from the service 
organization is included as part of the claim filed in 
September 1986. 

Regarding the March 1985 decision, although the service 
medical records show that the veteran had an immature 
personality, an acquired psychiatric disorder was not shown.  
Additionally, the separation examination showed no pertinent 
abnormality.  The veteran underwent a VA psychiatric 
evaluation in November 1984.  At that time the examiner was 
unable to confirm a diagnosis of PTSD.  A personality 
disorder was diagnoses.  The Board points out that a 
personality disorder is not a disability for which service 
connection may be granted.  38 C.F.R. § 3.303 (1985). 
Additionally, the November 1984 examination report was 
reviewed by a second physician and was deemed adequate for 
rating purposes.  

Regarding the appellant's assertion that his condition was 
misdiagnosed, the appellant as a lay person is not competent 
to state that he had PTSD or that his reported symptomatology 
at that time was clinically diagnostic of PTSD.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The fact that 
PTSD was diagnosed over 10 years subsequent to the November 
1984 examination does not in and of itself show that the 
disorder was misdiagnosed in 1984.  PTSD is a delayed stress 
syndrome.  The March 1985 denial was based on the fact that 
PTSD had not been diagnosed.  This decision is consistent 
with the evidence then of record 

Accordingly, the Board finds that the evidence on file at the 
time of the March 1985 rating decision adequately supported 
that decision and the decision was consistent with the law 
and regulations in effect at that time.  Accordingly, it is 
the Board's judgment that the March 1985 rating decision was 
not clearly and unmistakably erroneous and is final.  38 USC 
4005.

The February 1987 denial by the RO was based on that fact 
that new and material evidence had not been submitted to 
reopen the claim.  The evidence in question consisted of the 
veteran's statements and a December 1986 private medical 
statement.  Although the private physician indicated that the 
veteran had emotional problems following his tour of duty in 
Vietnam, the doctor did not render a diagnosis.  As such, the 
Board finds that the February 1987 decision was consistent 
with the evidence then of record and the law and regulations 
in effect at that time and was not clearly and unmistakably 
erroneous.  Accordingly the February 1987 decision is final.  
38 USC 4005.  .  

The February 1994 denial by the RO was based primarily on the 
fact that the veteran failed to report for a scheduled VA 
psychiatric examination.  As such there was no confirmed 
diagnosis of PTSD.  This fact was noted in the rating 
decision, a copy of which was furnished to the veteran with 
his appellate rights.  The Board notes that the July 1993 
statement from a private physician indicated that the 
appellant had become disabled as a result of his Vietnam 
service.  However, the physician did not provide a diagnosis.  

The Board finds that the evidence of record at the time of 
the February 1994 rating action adequately supported that 
decision and the decision was consistent with the law and 
regulations in effect at that time.  Accordingly, it is the 
Board's judgment that the February 1994 rating decision was 
not clearly and unmistakably erroneous and is final.  
38 U.S.C.A. § 7105.

Earlier Effective Date

The effective date for the appellant's claim is governed by 
38 U.S.C.A. § 5110(a), which provides, in pertinent part, 
that unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, or 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  See also, 38 C.F.R. § 3.400 (2001).

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. 

For claims which are reopened after final disallowance on the 
basis of new and material evidence, the effective date shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

The record discloses that service connection for PTSD was 
denied by the RO in March 1985, February 1987, and February 
1994.  As previosuly discussed these decisions are final. The 
law and regulations regarding effective dates are clearly set 
forth.  For claims which are reopened after final 
disallowance on the basis of new and material evidence, the 
effective date shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  The 
veteran's reopened claim was received on September 6, 1995.  
The Board notes that PTSD was diagnosed during a VA 
examination in October 1995.  In December 1995 the RO granted 
service connection for PTSD and assigned an effective date of 
September 6, 1995, the date of receipt of the reopened claim.  
The Board concurs with the assignment this effective date.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Thus, an 
effective date prior to September 6, 1995 for the grant of 
service connection for PTSD is not warranted.


ORDER

The March 1985, February 1987, and February 1994 rating 
decisions are not clearly and unmistakably erroneous in 
denying service connection for post-traumatic stress disorder 
and the claims are denied.

An effective date earlier than September 6, 1995, for the 
grant of service connection for PTSD is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

